ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2015-330

                                 SEPTEMBER TERM, 2015

State of Vermont                                 }    APPEALED FROM:
                                                 }
   v.                                            }    Superior Court, Windsor Unit,
                                                 }    Criminal Division
Brian M. Barrow                                  }
                                                 }    DOCKET NO. 379-4-15 Wrcr
                                                 }
                                                      Trial Judge: Theresa S. DiMauro

                        In the above-entitled cause, the Clerk will enter:

        Defendant has filed this motion to appeal the trial court’s denial of his motion to amend
conditions of release. Defendant was charged with two counts of domestic assault under 13
V.S.A. § 1042 against two of his minor stepchildren arising from an incident where he spanked
the girls on the buttocks with a wooden spoon for stealing a piece of candy. Defendant was
arraigned on April 3, 2015 and released on the conditions that he refrain from contact with the
children, harassing the children, and placing himself within 300 feet of their residences and
schools. Defendant challenged the conditions, and the court held two evidentiary hearings,
concluding that the conditions were necessary to protect the children.

       The trial court has “broad discretion” in setting conditions of release in order to
accomplish the statute’s two primary objectives: assuring the future appearance of the defendant
in court and promoting public safety. State v. Ashley, 161 Vt. 65, 68, 632 A.2d 1368, 1370
(1993). Review of conditions is limited by 13 V.S.A. §7556(b). They will be affirmed if
“supported by the proceedings below.” Id.

         In his motion to this Court, defendant requests amended conditions to allow supervised
contact with the children, as well as additional conditions prohibiting him from disciplining them
or discussing the court case. Defendant urges that he has no criminal history, has never failed to
obey a court order, and has been released on conditions since arraignment without violation. In a
hearing before the trial judge, the Department for Children and Families (DCF) social worker
assigned to the family court case, Sarah Malik, testified for the defense that she wanted to
transition the children back into their home and believed the no-contact conditions should be
lifted to permit supervised therapeutic visits. She asserted defendant had undergone a domestic
violence screening, acted in a parental role towards the children, and that she would not
recommend such a course of action if she believed the children were in danger in defendant’s
care. Finally, the children’s mother also supports rescinding defendant’s no-contact conditions.

       However, the proceedings below amply support maintaining the conditions defendant
have no contact with the children and maintain a 300-foot distance from their homes and schools.
Section 7554(a)(3) specifically authorizes a court to order a defendant not to “harass or
contact…a victim or potential witness”. As the trial court stated in the second hearing, such an
order is a “standard condition” that is “often imposed” in domestic violence cases. It is also
well-established that courts may impose no-contact or limited-contact conditions between a
defendant and family members under this provision. See State v. Muldowney, Nos. 2013-138,
2013 WL 2631206 at *2 (Vt. Apr. 1, 2013); State v. Winston, Nos. 2011-410, 2011-411, 2011
WL 9367401 at *2 (Vt. Dec. 23, 2011); State v. Mahoney, No. 2010-104, 2010 WL 7798871 at
*2 (Vt. Mar. 25, 2010). Indeed, as the trial court noted, defendant is not a legal or biological
father with a right of access to the children, despite his assertion that he functions as a “father
figure.” Finally, the severity of the beating of the two ten-year old girls—sufficient to leave
extensive bruising on the buttocks of both children—the complacency of the girls’ mother—who
is charged as an accessory to the assault—to the punishment, and the assertion of one of the girls
to the investigating officer that she “does not feel safe at home” support the limitations imposed.

       Affirmed.

                                                 FOR THE COURT:



                                                 John A. Dooley, Associate Justice




                                             2